Case 4:18-cr-20435-LVP-SDD ECF No. 105, PageID.470 Filed 01/19/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                  Criminal Case No. 18-20435-3
v.                                                Honorable Linda V. Parker

KIMBERLY A. PERRYMAN,

               Defendant.
_________________________________/

OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR BOND
 PENDING SENTENCE DUE TO COVID-19 OUTBREAK (ECF NO. 99)

      On October 9, 2018, Defendant pleaded guilty pursuant to a Rule 11 plea

agreement to one count of assault with a dangerous weapon in aid of racketeering

in violation of 18 U.S.C. § 1959(a)(3) and 2. Defendant’s detention pending

sentencing is mandatory pursuant to 18 U.S.C. § 3143(a)(2). Defendant’s

sentencing date is currently adjourned during the COVID-19 pandemic as the

courthouse remains closed for in-person hearings and Defendant declines to be

sentenced via teleconferencing. Twice before, Defendant filed a motion seeking to

be released on bond. Each time, the Court has denied her requests. Now before

the Court is Defendant’s third request in which she cites COVID-19 cases at the

Midland County Jail, where she is incarcerated, as the reason for why bond should

be granted. (ECF No. 99.) The Government opposes Defendant’s request. (ECF
Case 4:18-cr-20435-LVP-SDD ECF No. 105, PageID.471 Filed 01/19/21 Page 2 of 3




No. 103.) For the reasons that follow, the Court finds that Defendant fails to

establish her entitlement to bond.

      Pursuant to 18 U.S.C. § 3143(a)(2), Defendant’s detention is mandatory

unless:

             (A)(i) the judicial officer finds there is a substantial
             likelihood that a motion for acquittal or new trial will be
             granted; or

             (ii) an attorney for the Government has recommended
             that no sentence of imprisonment be imposed on the
             person; and

             (B) the judicial officer finds by clear and convincing
             evidence that the person is not likely to flee or pose a
             danger to any other person or the community.

Id. (emphasis added). The requirements of subsection (A) are not satisfied and

thus the Court need not even consider whether there is clear and convincing

evidence that Defendant is not likely to flee or pose a danger to any other person or

the community. In any event, the facts underlying Defendant’s conviction, which

Defendant recognizes are “[t]ruly … horrific” (ECF No. 99 at Pg ID 413),

Defendant’s prior criminal history, and her conduct while detained, would lead this

Court to find that she cannot satisfy the requirements of subsection (B), either.

      The only circumstance that has changed since July 23, 2019, when the Court

last denied Defendant’s request to be released on bond, is the COVID-19

pandemic. While this, undeniably, is a significant change in circumstances,

                                          2
Case 4:18-cr-20435-LVP-SDD ECF No. 105, PageID.472 Filed 01/19/21 Page 3 of 3




Defendant presents no evidence to show that she is at particular risk of serious

outcomes if she contracts the virus.

      For these reasons, the Court is DENYING Defendant’s motion for bond

(ECF No. 99).

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


 Dated: January 19, 2021




                                          3
